*595ON PETITION FOR REHEARING
PER CURIAM.
Appellants-defendants correctly urge that the Court’s per curiam opinion of 2 May 1975, affirming the trial court, mistakenly cites as authority Janes v. Janes, 153 Fla. 716, 15 So.2d 677 (1943); Section 689.10, Florida Statutes; and Chasteen v. Chasteen, 213 So.2d 509 (Fla.App.1968). However, the Court does not recede from its affirmance.
It is the Court’s opinion that the trial court’s judgment of partition correctly recites the findings of fact and the law applicable thereto.
Petition for rehearing denied.
RAWLS, C. J. and MILLS and JOHNSON, JJ., concur.